Case 1:14-cv-02612-JLK Document 263 Filed 02/05/20 USDC Colorado Page 1 of 21




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


 Civil Action No.      1:14-cv-02612-JLK

 LEAH TURNER, ARACELI GUTIERREZ, MARKEITTA FORD,
 JOLESSA WADE, DANYA GRANADO, BRETT CHARLES, and
 RUBY TSAO

 Individually and on behalf of others
 similarly situated

        Plaintiffs

 v.

 CHIPOTLE MEXICAN GRILL, INC.

        Defendant


    DEFENDANT CHIPOTLE MEXICAN GRILL, INC.’S MOTION TO DISMISS
  NONRESPONSIVE AND UNTIMELY OPT-INS PURSUANT TO FED. R. CIV. P. 37(d)
                            AND 41(b)


        Defendant Chipotle Mexican Grill, Inc. (Chipotle), through undersigned counsel,

 respectfully requests that this Court dismiss with prejudice all opt-ins who have not responded to

 Chipotle’s Phase 3 interrogatories (Nonresponsive Opt-Ins) and all opt-ins who provided untimely

 responses (Untimely Opt-Ins). In support of this request, Chipotle states as follows:

                                        Certificate of Conferral

        Undersigned counsel conferred with Plaintiffs’ counsel Kent Williams on February 4,

 2020. Plaintiffs oppose this motion.
Case 1:14-cv-02612-JLK Document 263 Filed 02/05/20 USDC Colorado Page 2 of 21




                                         INTRODUCTION

        Over 70% percent of the collective members in this lawsuit—including two Named

 Plaintiffs—have failed to respond to Chipotle’s Phase 3 interrogatories. That discovery was

 indisputably “necessary to assess whether each opt-in is properly included in the collective[.]”

 (Dkt. 218 at 3.) Absent that discovery, there is no way for Chipotle to know whether each opt-in

 is “properly joined in a single action.” (Id.) Indeed, without that response, all that is known about

 an opt-in is that he or she returned a consent to join form alleging the opt-in worked for Chipotle

 off the clock without pay. (Dkt. 235-3, Consent to Join Form.)

        Allowing these opt-ins—and particularly two Named Plaintiffs—to remain in this lawsuit

 under these circumstances is untenable and a violation of Chipotle’s due process rights. Chipotle

 cannot be forced to try the claims of approximately 7,100 individuals when over 70% of them

 failed to provide even basic information concerning their claim. The opt-ins were provided

 ample time to confer with their counsel and respond to Chipotle’s discovery requests.

 Nonetheless, these 5,198 Nonresponsive Opt-Ins failed to respond or otherwise show good cause

 for their lack of participation in the mandatory discovery process. Further, 404 opt-ins responded

 long after their 30-day response time had passed. These Untimely Opt-Ins did so without any

 explanation, much less the showing of good cause and excusable neglect contemplated by the

 Federal Rules of Civil Procedure—despite being represented by counsel.

        As detailed below, it is well-settled that a litigant’s refusal to answer interrogatories or

 actively prosecute a claim and adhere to court deadlines is grounds for dismissal, particularly in

 collective actions. For the reasons set forth below, Chipotle respectfully requests that the 5,198

 Nonresponsive Opt-Ins and 404 Untimely Opt-Ins be dismissed with prejudice from this case.

                                                   2
Case 1:14-cv-02612-JLK Document 263 Filed 02/05/20 USDC Colorado Page 3 of 21




                              SPECIAL MASTER JURISDICTION

        The Special Master has jurisdiction to resolve this motion. On June 26, 2019, the Court

 appointed the Special Master “to direct, oversee and manage the course and conduct of discovery

 and related pretrial matters.” (Dkt. 247 at 2.) The Special Master “is authorized to rule on all

 discovery and related pretrial motions . . . and to recommend sanctions as he deems appropriate

 to secure compliance with his orders, [and] to punish noncompliance[.]” (Id.) Chipotle is

 seeking, pursuant to Rules 37(d) and 41(b) of the Federal Rules of Civil Procedure, a

 recommendation to the Court that the Nonresponsive Opt-Ins and Untimely Opt-Ins be dismissed

 with prejudice from this collective action for their failure to participate in discovery and

 prosecute this lawsuit.

                                   FACTUAL BACKGROUND

        In its August 21, 2015 Memorandum Opinion and Order (Dkt. 87), the Court certified a

 collective of Chipotle workers “bringing the same statutory claim against the same employer . . .

 with the understanding that individuals may be challenged and severed from the collective if the

 basis for their joinder proves erroneous.” (Id. at 16-17 (referencing Fed. R. Civ. P. 20’s joinder

 standard).) The Court held that a challenge to participation in the collective would ultimately be

 analyzed as “any other challenge to a Rule 20 joinder in an existing plaintiff’s claims.” (Id. at

 17.) For opt-ins to properly join this lawsuit, Rule 20 requires that the claims of the Named

 Plaintiffs and opt-ins arise “out of the same transaction, occurrence, or series of transactions or

 occurrences,” and present common “question[s] of law or fact[.]” The burden fell to Chipotle to

 challenge individual opt-ins. (Id. at 16-17.)



                                                   3
Case 1:14-cv-02612-JLK Document 263 Filed 02/05/20 USDC Colorado Page 4 of 21




        Thereafter, approximately 10,000 individuals opted-in to the collective. Minimal

 information was known about each opt-in. All that was known was what each opt-in provided on

 a consent to join form. That information was limited to the following: that “there were/have been

 times when [the opt-in] worked at Chipotle ‘off the clock,’ without pay.” (Dkt. 235-3, Consent to

 Join Form.) Approximately 3,000 of those opt-ins were subsequently dismissed as a result of

 binding arbitration agreements with Chipotle.

        As to the remaining opt-ins, the Court developed a multi-phase discovery plan designed

 to “assess whether each opt-in is properly included in the collective[.]” (Dkt. 218 at 3.) Phase 3

 of that plan permitted written discovery to each Named Plaintiff and opt-in. That discovery was

 “necessary to assess whether each opt-in is properly included in the collective and will inform

 motions for misjoinder.” (Dkt. 218 at 3.) The discovery’s purpose was therefore plain: “to

 facilitate discovery of information relevant to deciding which opt-ins are similarly situated and

 thus properly joined in a single action.” (Id. (indicating that Chipotle could use “individual

 interrogatories directed to the remaining members of the collective” to gather information).)

        Following several meet and confer efforts, the parties agreed to (a) a set of written

 interrogatories and (b) that the opt-ins could respond to the discovery via a text message

 application, reducing the burden on both Plaintiffs’ counsel and the opt-ins in responding. (Dkt.

 255 at 3.) Between September 26, 2019, and December 15, 2019, Chipotle served the 7,109

 Named Plaintiffs and opt-ins with written discovery requests pursuant to the district court’s

 discovery plan. Plaintiffs’ counsel was permitted to use whatever means necessary, including

 email or text message, to notify the Named Plaintiffs and opt-ins of the interrogatories and their

 obligation to provide a response. (See id.)

                                                  4
Case 1:14-cv-02612-JLK Document 263 Filed 02/05/20 USDC Colorado Page 5 of 21




          Consistent with Phase 3’s purpose, and the Court’s directive that the discovery be used to

 determine whether the opt-ins are in fact similarly situated, Chipotle made clear at the outset that

 any nonresponding opt-ins should not be permitted to remain in this collective action. (8/21/2019

 Tr., 8:25-11:1., attached as Exhibit A.) The interrogatories contained the following notice, which

 was included in both the electronic and paper versions:

          These questions are being sent to you as a result of your choice to join the Turner
          v. Chipotle Mexican Grill, Inc. lawsuit pending in the United States District Court
          for the District of Colorado. The Court has approved these questions and you
          must answer them. IF YOU DO NOT ANSWER THESE QUESTIONS, YOU
          MAY NOT BE ABLE TO PARTICIPATE IN THIS LAWSUIT. Please
          consult with your attorneys if you have further questions.

 (Defendant Chipotle Mexican Grill, Inc.’s First Set of Interrogatories to Collective Members,

 attached as Exhibit B at 3 (emphasis in original).)1

          The Named Plaintiffs and opt-ins were served discovery in four waves, and each wave

 was provided thirty days in which to respond. (Id. at 1.) Chipotle received timely responses as

 follows2:




 1
     The interrogatories were also provided in Spanish.
 2
   Chipotle has identified at least 48 individuals within the 1,574 timely responses it received who
 do not appear on any discovery service list. Nor does Chipotle have any record that these
 individuals properly opted-in to the collective. Chipotle, for solely purposes of this motion,
 counts their responses as timely received, and reserves all rights to raise additional challenges to
 these individuals’ participation in this lawsuit. For purposes of the data below, these
 “untrackable” individuals have been grouped with the discovery wave in which they would have
 been served had they properly opted-in to the collective and appeared on a discovery service list.
                                                    5
Case 1:14-cv-02612-JLK Document 263 Filed 02/05/20 USDC Colorado Page 6 of 21




                                TIMELY RESPONSES RECEIVED

Wave               Date Served                  Number Served            Timely Responses Received

 1             September 26, 2019                     2,000                           401

 2              November 3, 2019                      2,000                           465

 3             November 21, 2019                      2,000                           402

 4             December 15, 2019                      1,109                           306

                    TOTALS                            7,109                          1,574


        In addition, Chipotle subsequently received 404 untimely responses (i.e., served after

 their due date) as follows3:

                                 UNTIMELY RESPONSES RECEIVED

Wave                Date Due                      Date Served          Untimely Responses Received

 1             November 18, 2019              November 19, 2019                  6 (1 day late)

                                                January 15, 2020              134 (58 days late)

                                                January 20, 2020                8 (63 days late)

 2              December 3, 2019                January 15, 2020              130 (43 days late)

                                                January 20, 2020          5 responses (48 days late)




 3
  Chipotle has identified at least 19 individuals within the 404 untimely responses who do not
 appear on any discovery service list. Nor does Chipotle have any record that these individuals
 properly opted-in to the collective. These individuals are highlighted on Exhibit E, which sets
 forth the Untimely Opt-Ins’ identity. Even giving these individuals the benefit of the doubt that
 they properly opted-in to this lawsuit, their responses are still untimely based on the wave in
 which Plaintiffs’ counsel represents they were allegedly served. Chipotle therefore moves for
 their dismissal here, and reserves all rights to raise additional challenges to these individuals’
 participation in this lawsuit.
                                                     6
Case 1:14-cv-02612-JLK Document 263 Filed 02/05/20 USDC Colorado Page 7 of 21




3              December 23, 2019                January 15, 2020               104 (23 days late)

                                                January 20, 2020                11 (28 days late)

4                January 15, 2020               January 20, 2020                 6 (5 days late)

                                                       TOTAL                           404


        Plaintiffs’ counsel did not request an extension of time, nor did they offer any

 explanation as to why these Untimely Opt-Ins could not respond within the allotted time. Thus,

 although the parties jointly agreed the opt-ins were entitled to 30 days to respond to the

 interrogatories, the Untimely Opt-Ins effectively had as many as 117 days in which to respond.

 The numbers break down as follows:

        In sum, 5,198 Nonresponsive Opt-Ins, including Named Plaintiffs Ruby Tsao and Jolessa

 Wade, identified on Exhibit D have failed to provide discovery responses. This means the

 collective has an approximate 22% timely response rate. (Even if the untimely responses are

 included, that results in a marginal 6% increase.) That means that all that is known about the

 remaining Nonresponsive Opt-Ins is what Chipotle started with: “There were/have been times

 when [the opt-in] worked at Chipotle ‘off the clock,’ without pay.” (Dkt. 235-3, Consent to Join

 Form.) These Nonresponsive Opt-Ins cannot remain in this collective. That information is wholly

 insufficient to satisfy Chipotle’s right to due process. See Johnson v. Big Lots Stores, Inc., 561 F.

 Supp. 2d 567, 587 (E.D. La. 2008) (holding a defendant “cannot be expected to come up with

 ‘representative’ proof when the plaintiffs cannot reasonably be said to be representative of each

 other.”); see also Rueb v. Zavaras, Civ. Act. No. 09-cv-00072-BNB, 2009 WL 1579518, at *2

 (D. Colo. Dec. 11, 2017) (holding joinder must “comport with the principle of fundamental


                                                   7
Case 1:14-cv-02612-JLK Document 263 Filed 02/05/20 USDC Colorado Page 8 of 21




 fairness”). Their refusal to participate also demonstrates an outright lack of interest in proceeding

 with their claims against Chipotle.

         Accordingly, for the reasons set forth below, the 5,198 Nonresponsive Opt-Ins and 404

 Untimely Opt-Ins should be dismissed from this collective action.

                                     STANDARD OF REVIEW

         Under Federal Rule of Civil Procedure 41(b), “[i]f the plaintiff fails to prosecute or to

 comply with these rules or a court order, a defendant may move to dismiss the action or any

 claim against it.” Thus, “[a] district court undoubtedly has discretion to sanction a party for

 failing to prosecute or defend a case, or for failing to comply with local or federal procedural

 rules.” Reed v. Bennett, 312 F.3d 1190, 1195 (10th Cir. 2002); see also Campbell v. City of Los

 Angeles, 903 F.3d 1090, 1104 (9th Cir. 2018) (noting “there is no statutory distinction between

 the roles or nomenclature assigned to the original and opt-in plaintiffs[]” such that opt-in

 plaintiffs have “party status” in a collective action).

         Similarly, Rule 37(d)(1)(A)(ii) of the Federal Rules of Civil Procedure provides that a

 party may be sanctioned for his or her refusal to respond to properly served interrogatories.

 Cont’l Ins. Co. v. McGraw, 110 F.R.D. 679, 682 (D. Colo. 1986) (holding “sanctions under Rule

 37(d) are appropriate[]” where a party “failed completely to answer the interrogatories”).

 Sanctions for this behavior include dismissal of the action or striking the party’s pleadings. Fed.

 R. Civ. P. 37(d)(3) (cross-referencing (b)(2)(A)(i)-(vi)). In addition to sanctions, “the court must

 require the party failing to act, the attorney advising that party, or both to pay the reasonable

 expenses, including attorney’s fees, caused by the failure, unless the failure was substantially

 justified or other circumstances make an award of expenses unjust.” Id.

                                                    8
Case 1:14-cv-02612-JLK Document 263 Filed 02/05/20 USDC Colorado Page 9 of 21




        In addressing a motion to dismiss under Rule 41, the following factors are considered: 1)

 prejudice to the moving party; 2) the amount of interference with the judicial process; 3) the non-

 moving party’s culpability; 4) whether the non-moving party had notice of the possibility of

 dismissal; and 5) the availability of lesser sanctions. Ecclesiastes 9:10-11-12, Inc. v. LMC

 Holding Co., 497 F.3d 1135, 1143 (10th Cir. 2007) (applying factors to Rule 41 motion). Those

 factors have also applied to a motion under Rule 37. Ehrenhaus v. Reynolds, 965 F.2d 916, 921

 (10th Cir. 1992) (applying factors to Rule 37 motion). Here, under either rule, the result is the

 same: all of the factors weigh in favor of dismissal of the Nonresponsive Opt-Ins from this

 collective action.

                                            ARGUMENT

 A.     The Nonresponsive Opt-Ins should be dismissed from the collective pursuant to Rule
        41(b) for their refusal to prosecute their claims.

        Rule 41 codifies the basic and well-settled principle that an individual cannot maintain a

 claim he or she is either unwilling or unable to actively prosecute. Such dilatory conduct is

 prejudicial to other litigants, disruptive to the courts, and inconsistent with timely and efficient

 resolution of disputes. The Nonresponsive Opt-Ins identified on Exhibit D have clearly

 demonstrated their unwillingness to participate in this lawsuit through their rejection of one of

 the most basic party obligations: discovery. For the reasons set forth below, the Nonresponsive

 Opt-Ins cannot remain in this collective action.

        1.      The Nonresponsive Opt-Ins’ refusal to prosecute their claims has prejudiced
                Chipotle.

        The Court always intended that the interrogatory responses would inform Chipotle’s

 request to dismiss opt-ins who are not similarly situated to the Named Plaintiffs. The express

                                                    9
Case 1:14-cv-02612-JLK Document 263 Filed 02/05/20 USDC Colorado Page 10 of 21




 purpose of Phase 3 of the discovery plan was “to facilitate discovery of information relevant to

 deciding which opt-ins are similarly situated and thus properly joined in a single action.” (Dkt.

 218 at 3.) The Nonresponsive Opt-Ins’ conduct, or lack thereof, has completely thwarted the

 objective of Phase 3 and Chipotle’s “due process right to conduct its investigation to position

 itself for misjoinder[.]” (Ex. A, 8/21/19 Tr., 48:5-8.)

         Chipotle is now, in the absence of discovery responses, prohibited from knowing whether

 the Nonresponsive Opt-Ins’ claims differ from the Named Plaintiffs’ claims. The Nonresponsive

 Opt-Ins’ refusal to fulfill their minimal discovery obligations robs Chipotle of the opportunity to

 challenge claims as “too different for collective treatment.” (Dkt. 87 at 17; see also Dkt. 255 at 2

 (“It is well established that an opt-in member to a collective action . . . has a duty to participate in

 the discovery process, including by timely responding to discovery requests to facilitate a

 determination regarding whether the plaintiffs are in fact similarly situated.”).)

         Instead, Chipotle will be forced to try the claims of over 70% of the collective without

 the basic information necessary to ensure that the Named Plaintiffs’ representative proof is in

 fact representative of these Nonresponsive Opt-Ins. This is unacceptable. “[T]he use of

 representative testimony is justified only where it is reasonable to believe that the testifying

 witnesses’ experiences are sufficiently similar to those of the rest of the non-testifying

 plaintiffs.” Roussell v. Brinker Intern., Inc., Civ. Action No. H-05-3733, 2008 WL 2714079, at

 *22 (S.D. Tex. July 9, 2008) (emphasis added).

         Allowing the Nonresponsive Opt-Ins to remain in an action premised on representative

 proof will deprive Chipotle of its constitutional right to due process. See Johnson, 561 F. Supp.

 2d at 588 (holding a verdict based on evidence not representative of the whole collective “would

                                                   10
Case 1:14-cv-02612-JLK Document 263 Filed 02/05/20 USDC Colorado Page 11 of 21




 result in liability on the defendant in a magnitude that is not likely to be warranted in reality”);

 Sandoval v. M1 Auto Collisions Ctrs., Case No. 13-cv-03230-EDL, 2016 WL 6561580, at *11

 (N.D. Cal. Sept. 23, 2016) (noting “courts have granted decertification due to serious due process

 concerns with an employer being forced to defend itself based on representative proof”);

 Espenscheid v. DirectSat USA, LLC, No. 09-cv-625-bbc, 2011 WL 2009967, at *7 (W.D. Wis.

 May 23, 2011) (decertifying collective based on “substantial variations” among plaintiffs

 because a defendant “cannot be expected to present ‘representative’ proof of its defenses when

 the plaintiffs and class members are not clearly representative of each other”).

        Therefore, the Nonresponsive Opt-Ins’ refusal to participate in this lawsuit by responding

 to discovery prejudices Chipotle to a degree that warrants dismissal.

        2.      The Nonresponsive Opt-Ins’ refusal to prosecute has interfered with the
                judicial process.

        The Nonresponsive Opt-Ins’ refusal to participate in the discovery process, or even

 communicate with their counsel, evidences a lack of respect for court-ordered deadlines and

 process. This necessarily interferes with the Court’s management of the collective action,

 specifically, and its docket, generally. See Taylor v. Dist. of Colo. Safeway, Inc., 116 Fed. App’x

 976, 978 (10th Cir. 2004) (finding “[t]he judicial process essentially ground to a halt when [the

 plaintiff] refused to respond to either the defendant’s requests or the district court’s orders”)

 (affirming dismissal). Moreover, as noted above, the Court has long anticipated that the

 collective will only include Opt-In Plaintiffs with claims sufficiently similar to those of the

 Named Plaintiffs to comport with Chipotle’s due process rights. It is now impossible to ensure

 the Nonresponsive Opt-Ins belong in the collective because their refusal to respond to the

 interrogatories has hindered that process.
                                                   11
Case 1:14-cv-02612-JLK Document 263 Filed 02/05/20 USDC Colorado Page 12 of 21




        3.      The Nonresponsive Opt-Ins are culpable in their refusal to prosecute.

        On April 7, 2016, the parties disseminated notice of this collective action to all potential

 members, including the Nonresponsive Opt-Ins. (See generally Dkt. 235-4, Notice.) In no

 uncertain terms, the Notice advised the Nonresponsive Opt-Ins that, by joining the collective

 action, they had “certain obligations to participate in the litigation,” including “being asked to

 respond to written discovery, to appear for a deposition, and, if necessary, to appear and testify at

 trial.” (Id. at § 4.) The interrogatories contained a similar notice and warning that the refusal to

 respond could preclude participation in the collective action:

        The Court has approved these questions and you must answer them. IF YOU DO
        NOT ANSWER THESE QUESTIONS, YOU MAY NOT BE ABLE TO
        PARTICIPATE IN THIS LAWSUIT.

 (Ex. B at 3 (emphasis in original).)

        Despite being informed on multiple occasions of their obligations as litigants, the

 Nonresponsive Opt-Ins have failed to participate in this lawsuit. The Nonresponsive Opt-Ins—

 and more saliently, their counsel—have also offered no justification for their willful absence

 from this litigation. After the initial response deadline came and went without a single

 communication or request for an extension from opposing counsel, the Special Master cautioned

 that any late discovery responses would be “disallowed” in the absence of “extreme showing of

 good cause and/or excusable neglect[.]” (11/6/19 Tr., 18:15-23, attached as Exhibit C.) However,

 to date, neither the Nonresponsive Opt-Ins nor their counsel have made the requisite showing of

 good cause. As such, “the record does not reveal that anyone other than [the Nonresponsive Opt-

 Ins] is culpable for [their] failure” to prosecute. Hall v. Wal-Mart, Civ. Action No. 09-cv-01410-



                                                   12
Case 1:14-cv-02612-JLK Document 263 Filed 02/05/20 USDC Colorado Page 13 of 21




 WYD-CBS, 2009 WL 6337957, at *3 (D. Colo. Dec. 18, 2009) (recommending dismissal),

 report and recommendation adopted, 2010 WL 1416785, at *1 (D. Colo. Apr. 7, 2010).

         Moreover, while the Nonresponsive Opt-Ins have failed to respond to discovery—even

 using the minimally burdensome text message application—each was willing to join the

 collective by completing a physical form and submitting it by mail, fax, email, or electronically

 through a website. (See Dkt. 235-4, Notice of Right to Join Collective Action Lawsuit

 (“Notice”), § 10.) The Nonresponsive Opt-Ins’ refusal now to participate in this action using

 similar (if not even simpler) methods is further evidence of their disinterest in this collective and

 decision not to further participate. Their conduct is particularly egregious because the

 Nonresponsive Opt-Ins had as many as more than four months in which to respond to the

 interrogatories—albeit, untimely—and, still, the Nonresponsive Opt-Ins flouted their discovery

 obligations.

         4.      The Nonresponsive Opt-Ins had notice that refusing to respond to the
                 discovery could result in dismissal.

         The notice factor does not impose “an express-warning requirement[.]” Ecclesiastes, 497

 F.3d at 1150. In other words, “it is not necessary that the district court promise to dismiss the

 case . . . nor is it necessary that the notice be given pursuant to the specific behavior that later

 forms the basis of the dismissal.” Davis v. Miller, 571 F.3d 1058, 1064 (10th Cir. 2009)

 (emphasis in original).

         Here, the Nonresponsive Opt-Ins were informed through multiple court-sanctioned

 communications that their claims could be dismissed for failure to participate in discovery.

 Specifically, both the Notice and interrogatories informed the Nonresponsive Opt-Ins that

 “continuation” of their claims was “contingent” on their participation in the discovery process.
                                                13
Case 1:14-cv-02612-JLK Document 263 Filed 02/05/20 USDC Colorado Page 14 of 21




 Clowdis v. Colo. Hi-Tec Moving & Storage, Civ. Action No. 11-cv-00036-CMA-KMT, 2014

 WL 1515584, at *2 (D. Colo. Apr. 17, 2014) (finding constructive knowledge of dismissal based

 on requirement to submit status reports); (see Ex. B at 3; Dkt. 235-4 at § 4.) Even in the absence

 of these communications, the Nonresponsive Opt-Ins—who are represented by a number of

 experienced attorneys—cannot feign lack of notice. “[T]he need to prosecute one’s claim (or

 face dismissal) is a fundamental precept of modern litigation, certainly known to every

 competent attorney.” Rogers v. Andrus Transp. Servs., 502 F.3d 1147, 1152 (10th Cir. 2007)

 (affirming dismissal).

         5.      There are no lesser sanctions that will effectively protect Chipotle’s due
                 process rights.

         Finally, there are no appropriate alternative sanctions under the circumstances. An order

 compelling the Nonresponsive Opt-Ins to respond will be ineffective. The Nonresponsive Opt-

 Ins have already had, in some instances, over four months to participate in discovery. Had the

 Nonresponsive Opt-Ins intended to submit discovery responses, they could have done so—as the

 approximately 400 Untimely Opt-Ins demonstrate. They did not. Any provision of additional

 time to the Nonresponsive Opt-Ins will therefore be fruitless—they did not take time when they

 had it or could have conceivably still taken it, and will likely not do so in the future. See, e.g.,

 Armstrong v. Swanson, Civ. Action No. 08-cv-00194-MSK-MEH, 2009 WL 1938793, at *6 (D.

 Colo. July 2, 2009) (finding dismissal reasonable if “[n]othing in the record indicates that [the

 plaintiff’s] prosecution of [the] case is likely to be any more diligent in the future”).

         In addition to refusing to engage in discovery, there is no indication that the

 Nonresponsive Opt-Ins are in contact with their own counsel. Lesser sanctions aimed at

 compelling a party’s compliance are useless where, as is the case here, the Nonresponsive Opt-
                                               14
Case 1:14-cv-02612-JLK Document 263 Filed 02/05/20 USDC Colorado Page 15 of 21




 Ins have seemingly abandoned their claims altogether. See, e.g., Faircloth v. Hickenlooper, 758

 Fed. App’x 659, 662 (10th Cir. 2018) (finding lesser sanctions would be ineffective on pro se

 plaintiff who ignored court communications and failed to inform court of new address); Stacker

 v. Wilner, Civ. Action No. 10-cv-01150-PAB-MEH, 2011 WL 766174, at *3 (D. Colo. Feb. 7,

 2011) (finding monetary sanctions impractical where the plaintiff “essentially abandoned” the

 litigation).

           Most importantly, dismissing the Nonresponsive Opt-Ins is necessary to guarantee the

 Named Plaintiffs’ evidence is actually representative of the collective. This is critical to the

 integrity of any trial based on representative proof. Dismissal is the only sanction that can

 effectively address the consequence of the Nonresponsive Opt-Ins’ refusal to prosecute their

 claims.

           6.     The two Named Plaintiffs who failed to respond should be dismissed for
                  similar reasons.

           The refusal by Named Plaintiffs Ruby Tsao and Jolessa Wade to answer seven basic

 discovery requests is emblematic of the Nonresponsive Opt-Ins’ indifference to a dispute that has

 languished in litigation for nearly six years. A collective representative is expected to invest

 more time and effort into the prosecution of a case than the typical opt-in plaintiff. The refusal of

 Plaintiffs Tsao and Wade to engage in discovery, and their counsel’s failure to secure their

 participation, is particularly telling.

           Moreover, these are the very individuals against whom the opt-ins will be judged for

 purposes of determining whether they are properly joined in this action. The absence of any

 substantive discovery responses from Plaintiffs Tsao and Wade is prejudicial to Chipotle.

 Without those responses, Chipotle is hindered in its ability to fully evaluate its pending motion
                                                15
Case 1:14-cv-02612-JLK Document 263 Filed 02/05/20 USDC Colorado Page 16 of 21




 for misjoinder and the application of Fed. R. Civ. P. 20. These two Named Plaintiffs must be

 dismissed for similar reasons.

 B.     For similar reasons, the Nonresponsive Opt-Ins should be dismissed from the
        collective pursuant to Rule 37(d) for their refusal to respond to the interrogatories.

        Courts hold “very broad discretion to use [discovery] sanctions where necessary to insure

 not only that lawyers and parties refrain from contumacious behavior . . . but that they fulfill

 their high duty to insure the expeditious and sound management of the preparation of cases for

 trial.” Matter of Baker, 744 F.2d 1438, 1440 (10th Cir. 1984). Sanctions under Rule 37(d) are

 appropriate where, as here, a party has “failed completely to answer the interrogatories.” Cont’l

 Ins. Co., 110 F.R.D. at 682. Those sanctions are “immediate” and “no previous court order is

 necessary.” Id. at 683.

        The refusal to respond need not be willful; rather, “[e]ven a negligent failure to serve

 answers comes within the province of Rule 37(d).” Id. The willfulness of a refusal to respond is

 “taken into consideration with respect to the sanctions imposed.” Id. “[T]o be ‘willful’ the failure

 need not necessarily be accompanied by wrongful intent. It is sufficient if it is conscious or

 intentional, not accidental or involuntary.” Id. (quoting Robinson v. Transamerica Ins. Co., 368

 F.2d 37, 39 (10th Cir. 1966)); see, e.g., Anderberg v. Sitewise Corp., Civ. Action No. 15-cv-

 00501-CBS, 2016 WL 1090021, at *3 (D. Colo. Mar. 21, 2016) (finding failure to request

 extension, demonstrate need for extension, or offer explanation for non-compliance to be

 “willful” under Rule 37).

        Here, 5,198 Nonresponsive Opt-Ins failed completely to respond to the interrogatories.

 Neither the Nonresponsive Opt-Ins nor their counsel have proffered good cause for their lack of

 participation in this action. Their counsel has made no effort whatsoever to obtain extensions of
                                                  16
Case 1:14-cv-02612-JLK Document 263 Filed 02/05/20 USDC Colorado Page 17 of 21




 time on their behalf in which to further respond. The appropriate sanction for the Nonresponsive

 Opt-Ins’ abandonment of their claims is dismissal, as demonstrated above. See, e.g., Witherspoon

 v. Roadway Exp., Inc., 142 F.R.D. 492, 494 (D. Kan. June 24, 1992) (ordering dismissal under

 Rule 37 for failure to cooperate with discovery); Anderberg, 2016 WL 1090021, at *3-4 (same);

 see also Duarte v. PPG Indus., Inc., No. 09-1366-JTM, 2011 WL 1097799, at *1 (D. Kan. Mar.

 22, 2011) (conceding dismissal under Rule 37 appropriate for opt-ins “who have chosen not to

 participate further”).

         Upon dismissal under Rule 37, the moving party is entitled to an award of attorney’s fees

 incurred as a result of the other party’s failure to respond to discovery. Fed. R. Civ. P. 37(d)(3).

 This monetary sanction may be imposed against the nonresponsive party, his attorney, or both.

 Id.

         Here, the monetary sanction should be imposed against solely Plaintiffs’ counsel. See

 Doporto v. Chan Kim, CV 10-0145 JCH/WPL, 2012 WL 13076187, at *2-3 (D.N.M. Oct. 4,

 2012) (discussing authority to sanction attorney). The Nonresponsive Opt-Ins’ counsel allowed

 the Nonresponsive Opt-Ins to forsake their discovery obligations without explanation and failed

 to present good cause as to why the Nonresponsive Opt-Ins could not timely respond to

 discovery, as instructed by the Special Master. (See Ex. C, 11/6/19 Tr., 18:15-23.) Therefore,

 Chipotle is entitled to an award of attorney’s fees against opposing counsel.

 C.      The dismissal should be with prejudice.

         Under either Rule 41 or Rule 37, the court has discretion to order a dismissal with

 prejudice. See Ecclesiastes, 497 F.3d at 1143 (applying Rule 41); Ehrenhaus, 965 F.2d at 921

 (applying Rule 37). The court does not abuse that discretion if the dismissal with prejudice is

                                                  17
Case 1:14-cv-02612-JLK Document 263 Filed 02/05/20 USDC Colorado Page 18 of 21




 made after full consideration of the relevant factors. See Banks v. Katzenmeyer, 680 Fed. App’x

 721, 724 (10th Cir. 2017). As detailed above, the factors weigh in favor of dismissal. “Courts

 have routinely imposed dismissal with prejudice as a sanction for similar discovery violations in

 [Fair Labor Standards Act] collective actions.” Goode v. Nuance Commc’ns, Inc., Case No. 17-

 CV-472-GKF-JFJ, 2019 WL 6771752, at *2 (N.D. Okla. Nov. 27, 2019) (collecting cases)

 (dismissing nonresponsive opt-in plaintiffs from collective with prejudice). Thus, dismissal of

 the Nonresponsive Opt-Ins should likewise be with prejudice.

 D.     The Untimely Opt-Ins responses should be deemed untimely, and the Untimely Opt-
        Ins dismissed along with the Nonresponsive Opt-Ins.

        The 404 Untimely Opt-Ins identified on Exhibit E should also be dismissed. Rule 6 of the

 Federal Rules of Civil Procedure provides that when “an act [] must be done within a specified

 time,” an extension of time may be made after the time has expired only on a showing of

 “excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B); see also Ex. C, 11/6/2019 Tr., 18:15-23 (“[A]bsent

 that extreme showing of good cause and/or excusable neglect subject to further consideration by a

 special master, then any response thereafter would be disallowed.”).

        A finding of excusable neglect depends on four factors: “[1] the danger of prejudice to the

 [non-moving party], [2] the length of the delay and its potential impact on judicial proceedings,

 [3] the reason for the delay, including whether it was within the reasonable control of the movant,

 and [4] whether the movant acted in good faith.” Perez v. El Tequila, LLC, 847 F.3d 1247, 1253

 (10th Cir. 2017) (quoting Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380,

 395, (1993) (citation omitted)). “The most important factor is the third; an inadequate explanation

 for delay may, by itself, be sufficient to reject a finding of excusable neglect.” Id.


                                                   18
Case 1:14-cv-02612-JLK Document 263 Filed 02/05/20 USDC Colorado Page 19 of 21




        Here, despite being represented by counsel, the Untimely Opt-Ins have made no effort

 whatsoever to justify their untimely responses—they simply served them without further

 explanation. That alone constitutes an “inadequate explanation” for their delay, and is more than

 sufficient to reject any of their responses as timely filed for purposes of remaining parties to this

 collective action. Moreover, as demonstrated by the over 1,500 timely responses, it was possible

 to receive and respond to the interrogatories in a timely fashion.

        Accordingly, because there is not (and cannot) be an adequate explanation for the delay,

 the Untimely Opt-Ins responses should be deemed untimely. And, because an untimely response

 then becomes the equivalent of no response, these 404 Untimely Opt-Ins should be dismissed with

 prejudice for all the reasons set forth above.

                                           CONCLUSION

        For the aforementioned reasons, Chipotle requests that the Nonresponsive Opt-Ins

 identified in Exhibit D and the Untimely Opt-Ins identified on Exhibit E be immediately

 dismissed with prejudice from this collective, and attorney’s fees incurred in bringing this

 motion awarded against solely Plaintiffs’ counsel.



 Dated: February 5, 2020

                                                  Respectfully Submitted,

                                                  MESSNER REEVES LLP

                                                  s/ Kendra N. Beckwith
                                                  Kendra N. Beckwith, #40154
                                                  Michelle Harden, #36682
                                                  John K. Shunk, #16204
                                                  Tanner J. Walls, #41534

                                                   19
Case 1:14-cv-02612-JLK Document 263 Filed 02/05/20 USDC Colorado Page 20 of 21




                                    Allison J. Dodd, #43835
                                    Adam M. Royval, #43836
                                    1430 Wynkoop Street, Suite 300
                                    Denver, Colorado 80202
                                    Telephone: (303) 623-1800
                                    E-mail: kbeckwith@messner.com
                                    E-mail: mharden@messner.com
                                    E-mail: jshunk@messner.com
                                    E-mail: twalls@messner.com
                                    E-mail: adodd@messner.com
                                    E-mail: aroyval@messner.com

                                    DLA PIPER LLP (US)
                                    Levi Heath, CA Bar No. 220854
                                    2000 Avenue of the Stars, Suite 400
                                    Los Angeles, CA 90067
                                    Telephone: (310) 595-3000
                                    Levi.Heath@dlapiper.com

                                     Attorneys for Defendant Chipotle Mexican
                                     Grill, Inc.




                                      20
Case 1:14-cv-02612-JLK Document 263 Filed 02/05/20 USDC Colorado Page 21 of 21




                                 CERTIFICATE OF SERVICE
         I hereby certify that on February 5, 2020, I electronically filed and served the foregoing
 DEFENDANT CHIPOTLE MEXICAN GRILL, INC.’S MOTION TO DISMISS
 NONRESPONSIVE AND UNTIMELY OPT-INS PURSUANT TO FED. R. CIV. P. 37(d)
 AND 41(b) via the CM/ECF system which will send notification of such filing to all counsel of
 record listed on CM/ECF system, including:

            •   Adam S. Levy, adamslevy@comcast.net

            •   Andrew C. Quisenberry, andrew.quisenberry@coloradolaw.net

            •   Darrin L. Schanker, dschanker@coloradolaw.net

            •   Julie A. Sakura, jsakura@hinklelawfirm.com

            •   Kent M. Williams, williamslawmn@gmail.com

            •   Kevin E. Geibel, kgiebel@ggwklaw.com

            •   Michael E. Jacobs, mjacobs@hinklelawfirm.com

            •   Robert J. Gralewski, Jr., bgralewski@kmllp.com

            •   Thomas M. Hnasko, thnasko@hinklelawfirm.com


                                               /s/ Kendra N. Beckwith




                                                 21
